Dismissed and
Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-86-00379-CV
____________
 
ADVANCED SPECIALTIES OIL CORPORATION, J. RODNEY KING,
JAMES W. BROCK, JR., JAMES W. BROCK, SR., and LINDY B. BROCK, Appellants
 
V.
 
C. J. FARRAR and WILLIAM DEAN FARRAR, Appellees
 
 
 
 

On Appeal from the 272nd District Court
Brazos County, Texas
Trial Court Cause No. 24,484
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed February 7, 1986. 
On September 11, 1986, this court abated the appeal because appellants, Advanced
Specialties Oil Corporation, James W. Brock, Sr., and John Rodney King, petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause numbers 86-07186-H2-11, 86-07347-H2-11, and
86-08056-H3-11,  See Tex. R. App. P.
8.2.  This appeal has been abated and treated as a closed case since
July 2, 1987.  The court has not been advised that any party wishes to
reinstate the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.